Case 1:18-cv-00185-PLM-PJG ECF No. 64 filed 03/07/19 PageID.270 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN


MICHAEL ARVEY,

          Plaintiff,

  vs.                                               Case No. 18-cv-00185

SANDRA LYNN FIELSTRA, FRUITPORT                     Hon. Paul L. Maloney
COMMUNITY SCHOOLS, ROBERT SZYMONIAK,
ROBERT ROGERS, LAUREN CHESNEY, and
PROFESSIONAL EDUCATIONAL SERVICES
GROUP, LLC, a Michigan Limited Liability
Company,

          Defendants.
                                      /

KEVIN B. EVEN (P38599)                MARK T. OSTROWSKI (P49761)
Smith Haughey Rice & Roegge           BOGOMIR RAJSIC, III (P79191)
Attorneys for Plaintiff               JESSICA M. STARK (P80647)
900 Third Street, Suite 204           Kluczynski, Girth & Vogelzang
Muskegon, MI 49440                    Attorneys for Defendants, Fruitport
(231) 724-4320                        Community Schools, Robert
keven@shrr.com                        Szymoniak, Robert Rogers & Lauren
                                      Chesney
MICHAEL D. WEAVER P43985              5005 Cascade Road, S.E., Suite A
Plunkett Cooney                       Grand Rapids, MI 49546
Attorneys for Defendant PESG          (616) 459-0556
38505 Woodward Avenue, Ste 100        mostrowski@kgvlaw.com
Bloomfield Hills, MI 48034            brajsic@kgvlaw.com
Tele: (248) 901-4025                  jesstark@kgvlaw.com
mweaver@plunkettcooney.com

                MOTION TO WITHDRAW AS COUNSEL
            FOR DEFENDANT PROFESSIONAL EDUCATIONAL
                      SERVICES GROUP, LLC
Case 1:18-cv-00185-PLM-PJG ECF No. 64 filed 03/07/19 PageID.271 Page 2 of 4




                 MOTION TO WITHDRAW AS COUNSEL
             FOR DEFENDANT PROFESSIONAL EDUCATIONAL
                       SERVICES GROUP, LLC

            NOW COMES Attorneys, PLUNKETT COONEY, and for its Motion

to Withdraw as counsel for Defendant Professional Educational Services

Group, LLC (hereinafter “PESG”), states as follows:

            1.    This matter involves allegations that a student and a high-

school secretary engaged in inappropriate physical conduct.

            2.    The secretary, Defendant Fielstra, was supplied to Fruitport

Community Schools through contractual arrangements with PESG.

            3.    The Scheduling Order for this case is as follows:

                  a.     discovery cut off – April 30, 2019;
                  b.     dispositive motions - June 28, 2019;
                  c.     Settlement Conference – October 9, 2019; and,
                  d.     Final Pretrial conference – November 18, 2019.

            4.    Due to the dates in the current Scheduling Order and the

limited discovery completed to date, there is no prejudice to PESG if the Court

grants the relief requested in this Motion.

            5.    The parties are scheduled for facilitation on March 20, 2019.

            6.    Pursuant to M.R. P.C. 1.16 (b) (4), 5 and (d), termination of

the attorney-client relationship is appropriate.




                                        2
 Case 1:18-cv-00185-PLM-PJG ECF No. 64 filed 03/07/19 PageID.272 Page 3 of 4




            7.     PESG is out of business. The former owner of the entity, Mr.

Bledsoe, is aware of this Motion and its requested relief.

            8.     Upon information and belief, counsel for Co-Defendant and

counsel for Plaintiff have no objection to the requested relief.

            9.     Pursuant to LR 83.30 (a), an attorney may withdraw an

appearance by motion with leave of the court.

            WHEREFORE, Plunkett Cooney requests that this Honorable Court

enter an Order granting withdrawal as counsel for Defendant PESG, effective

immediately upon entry of the Order.

                                      PLUNKETT COONEY

                                      /s/Michael D. Weaver_________
                                      MICHAEL D. WEAVER (P43985)
                                      Attorney for Defendant PESG
                                      38505 Woodward Avenue # 100
                                      Bloomfield Hills, MI 48304
                                      (248) 901-4025
                                      mweaver@plunkettcooney.com




                                        3
 Case 1:18-cv-00185-PLM-PJG ECF No. 64 filed 03/07/19 PageID.273 Page 4 of 4




                                        PROOF OF SERVICE

                 I hereby certify that on March 7, 2019, a copy of Plunkett Cooney’s Motion to
Withdraw was electronically filed and the attorney(ies) of record received notice via the court’s
ECF system.
                                                PLUNKETT COONEY

                                                /s/Michael D. Weaver_________
                                                MICHAEL D. WEAVER (P43985)
                                                Attorney for Defendant PESG
                                                mweaver@plunkettcooney.com


Open.27090.82455.21759492-1




                                                   4
